DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-19 are pending in the instant invention.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/975,257, filed February 12, 2020.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 1-11, 15 and 19, drawn to substituted pyrazolo[1,5-a]pyrimidines of the Formula I, shown to the right, and/or a pharmaceutical composition thereof; (2) claims 12 and 16, drawn to a method of treating psoriasis in a patient, comprising administering… a substituted pyrazolo[1,5-a]-pyrimidine of the Formula I, shown to the right; (3) claims 13 and 17, drawn to a method of treating systemic lupus erythematosus in a patient, comprising administering… a substituted pyrazolo[1,5-a]pyrimidine of the Formula I, shown to the right above; and (4) claims 14 and 18, drawn to a method of treating type I diabetes in a patient, comprising administering… a substituted pyrazolo[1,5-a]pyrimidine of the Formula I, shown to the right above, respectively.

Specification Objection - Disclosure

	The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the inventor’s or joint inventor’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility invention should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase Not Applicable should follow the section heading:
(a)	TITLE OF THE INVENTION.
(b)	CROSS-REFERENCE TO RELATED APPLICATIONS.
(c)	STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR 
	DEVELOPMENT.
(d)	THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e)	INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
	COMPACT DISC.
(f)	BACKGROUND OF THE INVENTION.
	(1)	Field of the Invention.
	(2)	Description of Related Art (including information disclosed under 37 CFR 1.97 
		and 1.98).
(g)	BRIEF SUMMARY OF THE INVENTION.
(h)	BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i)	DETAILED DESCRIPTION OF THE INVENTION.
(j)	CLAIM OR CLAIMS (commencing on a separate sheet).
(k)	ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l)	SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825).

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(b) above and 37 CFR 1.77(c).  Revisions should particularly include and/or address: a) section headings (b-i), where applicable; and b) bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying a particular utility for the substituted pyrazolo[1,5-a]-pyrimidines of the Formula I.
	The following title is suggested: SUBSTITUTED PYRAZOLO[1,5-a]PYRIMIDINES AS INHIBITORS OF INTERFERON SIGNALING.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	A compound of Formula I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

I
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	R is:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 2 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a stereoisomer thereof, wherein the stereoisomer of the compound is of Formula Ia:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Ia
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 3 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R is:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 4 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 5 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R is:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 6 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a stereoisomer thereof, wherein the stereoisomer of the compound is:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 7 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound according to claim 6, wherein the stereoisomer of the compound is:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 8 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a stereoisomer thereof, wherein the stereoisomer of the compound is:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 9 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound according to claim 8, wherein the stereoisomer of the compound is:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 10 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a stereoisomer thereof, wherein the stereoisomer of the compound is:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.


	Claim 11 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound according to claim 10, wherein the stereoisomer of the compound is:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 12 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A method for treating psoriasis in a patient, wherein the method comprises administering to the patient in need of such treatment an effective amount of a compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 13 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A method for treating systemic lupus erythematosus in a patient, wherein the method comprises administering to the patient in need of such treatment an effective amount of a compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 14 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A method for treating type 1 diabetes in a patient, wherein the method comprises administering to the patient in need of such treatment an effective amount of a compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 15 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising one or more pharmaceutically acceptable carriers, diluents, or excipients and a compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 16 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A method for treating psoriasis in a patient, wherein the method comprises administering to the patient in need of such treatment an effective amount of the stereoisomer of the compound according to claim 6, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 17 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A method for treating systemic lupus erythematosus in a patient, wherein the method comprises administering to the patient in need of such treatment an effective amount of the stereoisomer of the compound according to claim 6, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 18 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:

	A method for treating type 1 diabetes in a patient, wherein the method comprises administering to the patient in need of such treatment an effective amount of the stereoisomer of the compound according to claim 6, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 19 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising one or more pharmaceutically acceptable carriers, diluents, or excipients and the stereoisomer of the compound according to claim 6, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor or joint inventor should note that this invention is in condition for allowance except for the following formal matters: please see the sections above entitled Specification Objection - Disclosure, Specification Objection - Title, and Claim Objections, respectively.
	Consequently, the inventor or joint inventor should further note that prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935) and a shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624